encourage respondents' counsel to arrange for the conference.'   See NRCP
                16.1(g) (specifying that pro se plaintiffs are not excused from holding a
                case conference). Given these undisputed facts, the district court was
                within its discretion when it found that compelling and extraordinary
                circumstances did not exist to justify an extension of NRCP 16.1(e)'s 180-
                day time frame. We therefore
                            ORDER the judgment of the district court AFFIRMED.




                                                            Paskit...Arr.,
                                                                    .
                                                            Parraguirre   V
                                                                           tj



                                                                                         J.
                                                            Douglas


                                                                                         J.




                cc:   Hon. Jim C. Shirley, District Judge
                      Charles Ben Fritsche
                      Attorney General/Carson City
                      Pershing County Clerk




                       lAlthough appellant suggests that he sought out the district court's
                assistance by filing a "Request for Submission," that filing did not cite
                NRCP 16.1 or otherwise allude to a case conference so as to put the
                district court on notice that appellant was seeking the district court's
                assistance in that regard.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A